Citation Nr: 0313792	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess for 
trichophytosis of the feet with generalized ichthyosis, 
currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from July 1943 to November 
1945.

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA). The RO 
confirmed and continued a 30 percent rating assigned for 
trichophytosis of the feet with generalized ichthyosis.

The Board notes that service connection for trichophytosis of 
the feet was established by rating action in January 1946.  
An April 1947 rating decision also denied service connection 
for acne of the face. The appellant was notified of this 
decision and did not appeal. In a later rating action in 
April 1955, the RO granted service connection for generalized 
scaling of the skin, characterized as ichthyosis. At the 
time, the RO informed the appellant that his ichthyosis did 
not warrant a compensable rating, and that the two skin 
disorders were combined.  The evaluation continued at the 10 
level then assigned.  A Board decision of May 1996 granted a 
30 percent evaluation for trichophytosis of the feet with 
generalized ichthyosis.

A January 2003 rating decision found new and material 
evidence sufficient to reopen a claim for service connection 
for acne vulgaris of the face has not been submitted.  There 
is no record in the case file of the appellant having 
submitted a timely Notice of Disagreement to this rating 
decision.  Therefore, the Board does not have jurisdiction 
over it, and it will not be a part of or addressed in this 
decision.

The Board remanded the case in July 2002 for additional 
development.  The RO completed the additional development and 
returned the case to the Board for further appellate review.  
The appellant's representative submitted additional briefs in 
his behalf in April 2003 and May 2003.




REMAND

Unfortunately, this case is not yet ready for appellate 
review.  There has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 
5100 et. seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

During the initial review of this case, the Board notes that, 
although the July 2002 Board decision briefly discusses the 
VCAA, and the April 2003 supplemental statement of the case 
(SSOC) sets forth the notice and duty to assist provisions of 
the VCAA verbatim, the appellant has not been provided a 
letter, or other means of notice, specifically tailored to 
the appellant's skin disorder claim and which complies with 
the notice provisions.  The notice provided to the appellant 
must, in addition to stating the general provisions of the 
VCAA, specifically inform the appellant what evidence the RO 
will attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the April 2003 medical examination 
and addendum thereto are inadequate for the Board to 
sufficiently apply the current rating criteria for skin 
disorders.  The examiner did not provide any measurements of 
the affected areas of the appellant's body or provide any of 
the other information necessary for the Board to apply the 
current criteria for rating skin disorders, see 67 Fed.Reg. 
49590 (2002), or to assess whether the prior or current 
criteria are more favorable to the appellant or have equal 
impact.

The authority by which the Board develops additional evidence 
has been altered, and the authority by which the Board once 
issued VCAA notice letters has been restricted.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Court of Appeals for the Federal 
Circuit held that, in most cases, the Board, absent a waiver 
from the appellant, does not have the statutory authority to 
obtain additional evidence and consider it in its decision 
without first remanding the case to the agency of original 
jurisdiction, in this case, the RO.  Further problems with 
the Board sending letters of notice also are described in the 
DAV v. Secretary of Veterans Affairs opinion. 
  
Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance for the skin disorder 
claim.  In addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  The appellant should be afforded a VA 
dermatological examination to determine 
the current severity of his generalized 
ichthyosis and trichophytosis of the 
feet.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished, and 
the clinical findings should be reported 
in detail.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  The 
examiner should specifically indicate 
those areas affected by service connected 
trichophytosis of the feet and 
generalized ichthyosis.

The examiner should specifically provide 
the following: 1) the percentage by which 
the appellant's skin disorder affects his 
entire body; 2) the percentage by which 
the appellant's skin disorder affects 
exposed areas; 3) the degree which the 
disorder is manifested on the appellant's 
head, face, or neck, if any; 4) whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs have 
been required during the past 12-month 
period.  If so, the frequency and 
duration thereof; 5) precise measurements 
of the scars or other manifestations of 
the skin disorder; 6) whether any scars 
are associated with underlying soft 
tissue damage; 7) whether any scars 
manifest frequent loss of covering of 
skin over the scar; 8) whether the skin 
disorder manifests scars which are 
elevated or depressed on palpation; 9) 
whether there is hypo or hyperpigmented 
skin and, if so, the measurement thereof; 
10) whether there is abnormal skin 
texture and, if so, the measurement 
thereof; 11) whether the appellant's skin 
disorder causes any limitation of motion.

The examiner should also note whether the 
appellant's service-connected 
trichophytosis of the feet and 
generalized ichthyosis results in: 1) 
ulceration, 2) exfoliation, 3) crusting, 
4) systemic or nervous manifestations, 5) 
exudation or itching, 6) extensive 
lesions and/or, 7) a markedly disfiguring 
or exceptionally repugnant condition.  If 
these conditions are on the appellant's 
head, face or neck, the examiner should 
note whether the condition is slightly, 
moderately or severely (especially if 
producing a marked and unsightly 
deformity of the eyelids, lips or 
auricles) disabling; or whether the 
condition causes a complete or 
exceptionally repugnant deformity of one 
side of the face or a marked or repugnant 
bilateral disfigurement.

3.  After the above development is 
complete, the RO should readjudicate the 
appellant's claim in light of the 
additionally developed evidence, 
including any additional evidence the 
appellant may submit.  If the benefits 
sought remain denied, a SSOC should be 
issued, and the appellant should have an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The RO must 
ensure that all actions fully comply with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the 
decision of the United States Court of 
Appeals in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


